     Case 1:03-cr-00115 Document 6 Filed 07/07/20 Page 1 of 2 PageID #: 31



                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                          BLUEFIELD DIVISION

UNITED STATES OF AMERICA

v.                                  Criminal Case No.:      1:03-00115

VICTOR DUANE HELM


                      MEMORANDUM OPINION AND ORDER

      Pending before the court is defendant’s motion to expunge

his criminal record.      See ECF No. 5.      In a case from the Northern

District of West Virginia, Judge Stamp discussed a district

court’s authority to expunge a federal conviction.             See United

States v. Bowen, Criminal Action No. 5:92CR174 (STAMP), 2015 WL

2144012 (N.D.W. Va. May 7, 2015).         Judge Stamp concluded that the

court was without jurisdiction to entertain the motion to expunge

because (1) “no federal statute or regulation generally provides

for expungement of a federal offense[;]” and (2) federal courts

do not have ancillary jurisdiction to expunge federal criminal

convictions.     Id. at *1 and 4.     In so doing, the Bowen court

relied on a case from the Eastern District of Virginia, United

States v. Mitchell, 683 F. Supp. 2d 427 (E.D. Va. 2010).              The

court finds the decisions in Bowen and Mitchell persuasive and,

for the reasons cited in those authorities, defendant’s motion to

expunge is DENIED as this court does not have jurisdiction to

grant the requested relief.        See also United States v. James,

Criminal Action No. 1:02CR36-6, 2017 WL 3841885, *3 (N.D.W. Va.

Sept. 1, 2017) (“[t]hat every circuit court to have addressed
    Case 1:03-cr-00115 Document 6 Filed 07/07/20 Page 2 of 2 PageID #: 32



this issue post-Kokkonen has concluded that no ancillary

jurisdiction exists to hear a request for equitable expungement

of an arrest following conviction or acquittal persuades this

Court that it lacks jurisdiction to grant equitable

expungement.”).    Furthermore, even if the court did possess the

requisite jurisdiction, Mr. Helm does not present “extreme or

exceptional circumstances”, Allen v. Webster, 742 F.2d 153, 155

(4th Cir. 1984), which would justify expungement.                See James,

2017 WL 3841885, at *3.*

     The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to counsel of record and to defendant.

     It is SO ORDERED this 7th day of July, 2020.

                                         ENTER:



                                          David A. Faber
                                          Senior United States District Judge




     *
      The court notes that defendant was convicted and sentenced
in the United States District Court for the Western District of
Virginia. Jurisdiction over his term of supervised release was
transferred to this court, pursuant to 18 U.S.C. § 3605.
Therefore, even if a district court did possess jurisdiction to
expunge a criminal conviction, this would not be the proper court
to entertain defendant’s motion.

                                     2
